 

Case 7:19-mj-01666 Document1. Filed on-07/18/19 in TXSD Pagelof2

AO 91 (ev, osiogy Criminal Complaint

UNITED STATES DISTRICT CourT |

for the
Southern District of Texas

United States of America

 

/)
v. ) o- M
CO | ) Case No. M- 14-166
Agustin BONILLA GALVEZ )
YOB: 1992 CITIZENSHIP: Mexico
Defendant(s)
CRIMINAL COMPLAINT

iY the 3 complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 17, 2019

 

 

inthe county of __- Hidalgo ‘:_ in the
Southern District of Texas , the defendant(s) violated: .
Code Section. Offense Description -

Knowingly and unlawfully, being an alien, illegally or unlawfully in the United |
States, shipped or transported in interstate or foreign comemerce, or possessed |

in or-affecting commerce, five hundred and twenty (520) rounds of 7.62X39
7! ammunition.

18 U.S.C. § 922(g)(5)(A)

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

7

_ Complainant ’s signature

Matthew Shoemaker U. S. HSI Special Agent

Printed name arid title

  

Date: D-/P 79 - Fr0bad,

 

xa” v Judge ‘5 signature

Honorable Juan F. Alanis, US. Magistrate Judge

City and state: . “McAllen, Texas
— "Printed name and title
 

. Case 7:19-mj-01666 Document 1 Filed on 07/18/19 in TXSD- Page 2 of 2

Attachment A

On July. 17, 2019 Department of Public Safety (DPS) Special Agents (SA) established
surveillance at a business, Academy Sports, located in McAllen, Texas. DPS SA witnessed two

males, one of the males being identified as Agustin BONILLA Galvez, exiting the store carrying

what appeared to be a box of firearm ammunition in a plastic shopping bag. The bag was placed
' in the vehicle the two males were driving and the males drove the car out of the parking lot. DPS
SA followed the vehicle to another Academy Sports located in Weslaco, Texas. DPS SA _
witnessed the two males enter the Academy sports and exit with what appeared to be a box of
ammunition, then drove away in the vehicle. A DPS Trooper witnessed the vehicle fail to signal
at the required distance before turning and effected a traffic stop of the vehicle.

The DPS SA along with the assistance of Alcohol, Tabaco, and Firearms (ATF) SA proceeded to

interview BONILLA regarding the purchase of ammunition. BONILLA stated to the ATF SA
he had purchased ammunition. ATF and DPS requested the assistance of Homeland Security
Investigations (HSI) McAllen due to BONILLA stating he was an undocumented alien. HSI
arrived at:the scene and proceeded to interview the second male occupant of the vehicle. The
“Second inale occupant stated he purchased one box of ammunition and BONILLA had purchased
another ‘Box of ammunition which contained 520 rounds of 7.62X39 ammunition. BONILLA
was questioned by HSI SAs about his immigration status and stated he had entered the United
States without inspection. Record checks by HSI SAs confirmed BONILLA is an undocumented
alien illegally present in the United States.

On July 17, 2019, your affiant spoke with ATF SA Vinnie Rubbo, who is a recognized expert in
the. interstate and foreign commerce travel of firearms and ammunition. Based on the .
information provided to SA Rubbo about the ammunition possessed by BONILLA, SA Rubbo
stated the ammunition was manufactured outside of the State of Texas and, therefore, previously.
traveled inthe interstate or foreign commerce at some point prior to being possessed by any
person in the State of Texas. :

 
